EXHIBIT 10.1

 

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

 

among

 

INDOOR HARVEST CORP.

 

ALAMO ACQUISITION LLC.

 

and

 

ALAMO CBD, LLC

 

August 4, 2017

 



  -1-

   



 

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

 

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (this “Agreement”), dated as of
August 4, 2017, by and among Indoor Harvest Corp., a Texas corporation (the
“Parent” or “Indoor Harvest”), Alamo Acquisition LLC., a Texas Limited Liability
Company (the “Alamo Acquisition Sub”), and Alamo CBD, LLC, a Texas Limited
Liability Company (the “Company”). The Parent, Alamo Acquisition Sub and the
Company are each a “Party” and referred to collectively herein as the “Parties.”

 

WHEREAS, previously, on April 20, 2017 Indoor Harvest, the Company and its
members (the “Alamo Members”) entered into a Share Exchange Agreement (“SEA”)
pursuant to which the Alamo Members agreed to exchange their Alamo CBD interests
(“Company Interests”) for shares of common stock of Indoor Harvest, and Indoor
Harvest agreed to issue common stock shares of Indoor Harvest to the Alamo
Members, a copy of which is annexed hereto as Exhibit A;

 

WHEREAS, Parties have determined to proceed with a Merger transaction as
outlined in this Agreement rather than a Share Exchange as had previously been
contemplated, and as a result desire to replace the SEA with this Agreement by
and among the Parent, Alamo Acquisition Sub and the Company;

 

WHEREAS, in accordance with this Agreement the Parties contemplate a merger of
Alamo Acquisition Sub with and into the Company, with the Company remaining as
the surviving entity after the merger (the “Alamo Surviver”), and whereby the
members of Alamo Surviver will receive common stock of the Parent in exchange
for their Alamo Surviver Interests; and

 

WHEREAS, the Parties have agreed, among other things, to (i) adjust the number
of shares of common stock of Indoor Harvest to be issued to the members of Alamo
Surviver, (ii) provide additional consideration in the Agreement to cover costs
for Alamo Surviver to obtain a license to produce and dispense cannabis in Texas
and register with the Drug Enforcement Agency (“DEA”), (iii) appoint and elect
Officers and Directors of the Parent, and (iv) cancel the spin-off of Indoor
Harvest’s vertical farming assets.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein, and for other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged and intending to be
legally bound hereby, the Parties agree as follows:

 

ARTICLE I THE MERGER

 

1.1 The Merger. Upon and subject to the terms and conditions of this Agreement,
Alamo Acquisition Sub shall merge with and into the Company at the Effective
Time (as defined below). From and after the Effective Time, the separate
corporate existence of Alamo Acquisition Sub shall cease and the Company shall
continue as Alamo Acquisition Sub in the Merger (the “Alamo Surviver”). The
“Effective Time” shall be the time at which the Articles of Merger (the
“Articles of Merger”) and other appropriate or required documents prepared and
executed in accordance with the relevant provisions of the Texas Business
Organization Code (the “TBOC”) are filed with the Secretary of State of the
State of Texas. The Merger shall have the effects set forth in the applicable
provisions of the TBOC.

 

1.2 The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Sheppard Mullin Richter &
Hampton LLP at 30 Rockefeller Plaza, 39th Floor, New York, New York 10112
commencing at 4:00 p.m. local time on August 15, 2017, or, if all of the
conditions to the obligations of the Parties to consummate the transactions
contemplated hereby have not been satisfied or waived by such date, on such
mutually agreeable later date as soon as practicable after the satisfaction or
waiver of all conditions (excluding the delivery of any documents to be
delivered at the Closing by any of the Parties) set forth in Article V hereof
(the “Closing Date”).

 



  -2-

   



 

1.3 Actions at the Closing. At the Closing:

 

(a) the Company shall deliver to the Parent and Alamo Surviver the various
certificates, instruments and documents referred to in Section 3.2;

 

(b) the Parent and Alamo Acquisition Sub shall deliver to the Company the
various certificates, instruments and documents referred to in Section 3.3;

 

(c) Alamo Surviver shall file the Articles of Merger with the Secretary of State
of the State of Texas;

 

(d) each of the Members of record of the Company immediately prior to the
Effective Time (collectively, the “Company Members”) shall, if requested by the
Parent, deliver to the Parent the operating agreement or other documentation
representing his, her or its Company Interests (as defined below); and

 

(e) the Parent shall deliver certificates for the Parent Common Stock (as
defined below) to each Company Member in accordance with Section 1.5.

 

1.4 Additional Actions. If at any time after the Effective Time Alamo Surviver
shall consider or be advised that any deeds, bills of sale, assignments or
assurances or any other acts or things are necessary, desirable or proper (a) to
vest, perfect or confirm, of record or otherwise, in Alamo Surviver, its right,
title or interest in, to or under any of the rights, privileges, powers,
franchises, properties or assets of either the Company or Alamo Surviver or (b)
otherwise to carry out the purposes of this Agreement, Alamo Surviver and its
proper officers and directors or their designees shall be authorized (to the
fullest extent allowed under applicable law) to execute and deliver, in the name
and on behalf of either the Company or Alamo Surviver, all such deeds, bills of
sale, assignments and assurances and do, in the name and on behalf of the
Company or Alamo Surviver, all such other acts and things necessary, desirable
or proper to vest, perfect or confirm its right, title or interest in, to or
under any of the rights, privileges, powers, franchises, properties or assets of
the Company or Alamo Surviver, as applicable, and otherwise to carry out the
purposes of this Agreement.

 

1.5 Conversion of Company Securities. At the Effective Time, by virtue of the
Merger and without any action on the part of any Party or the holder of any of
the following securities:

 

(a) At the Closing, and on the terms and subject to the conditions set forth in
this Agreement, (i) subject to the provisions of Section 1.6, Alamo Surviver
will sell, convey, transfer and assign to the Parent, free and clear of all
liens, pledges, encumbrances, changes, restrictions or known claims of any kind,
nature or description, and the Parent will purchase and accept from Alamo
Surviver, all of the issued and outstanding interests, in the individual amounts
as set forth on Schedule A, and (ii) in exchange for the transfer of such
securities by Alamo Surviver, the Parent will sell, convey, transfer and assign
to Alamo Surviver, and Alamo Surviver will purchase and accept from the Parent,
Seven Million Five Hundred Eighty Four Thousand and Eight (7,584,008) shares of
newly-issued shares of common stock of the Parent, par value $0.001 (the “First
IH Share Transfer”), which transfer shall be distributed among Alamo Surviver’s
members according to their pro rata membership interests as set forth on
Schedule A.

 

(b) Each membership interest of the Company shall be converted into the same
fully paid and nonassessable percentage of interest in Alamo Surviver.

 

1.6 Dissenting Interests.

 

(a) For purposes of this Agreement, “Dissenting Interests” means Alamo Surviver
Interests held as of the Effective Time by an Alamo Surviver Member who has not
voted such Interests in favor of the adoption of this Agreement and the Merger
and with respect to which appraisal shall have been duly demanded and perfected
in accordance with Section 10.351 of the TBOC and not effectively withdrawn or
forfeited prior to the Effective Time. Dissenting Interests shall not be
converted into or represent the right to receive shares of Parent Common Stock
unless such Alamo Surviver Member’s right to appraisal shall have ceased in
accordance with the TBOC. If such Member has so forfeited or withdrawn his, her
or its right to appraisal of Dissenting Interests, then, (i) as of the
occurrence of such event, such holder’s Dissenting Interests shall cease to be
Dissenting Interests and shall be converted into and represent the right to
receive the Merger Shares issuable in respect of such Company Interests pursuant
to Section 1.5, and (ii) promptly following the occurrence of such event, the
Parent shall deliver to such Member a certificate representing the Merger Shares
to which such holder is entitled pursuant to Section 1.5.

 



  -3-

   



 

(b) Alamo Surviver shall give the Parent prompt notice of any written demands
for appraisal of any such interests, withdrawals of such demands, and any other
instruments that relate to such demands received by the Alamo Surviver. Alamo
Surviver shall not, except with the prior written consent of the Parent, make
any payment with respect to any demands for appraisal of interests or offer to
settle or settle any such demands.

 

1.7 Certificate of Incorporation and Bylaws.

 

(a) The certificate of incorporation of the Parent in effect immediately prior
to the Effective Time shall continue to be the certificate of incorporation of
the Parent until duly amended or repealed.

 

(b) The bylaws of the Parent in effect immediately prior to the Effective Time
shall be the bylaws of the Parent until duly amended or repealed.

 

1.8 No Further Rights. From and after the Effective Time, no Alamo Surviver
Interests shall be deemed to be outstanding, and holders of certificates that
immediately prior to the Effective Time represented interests converted into
Merger Shares pursuant to Section 1.5 (“Certificates”) shall cease to have any
rights with respect thereto, except as provided herein or by law.

 

1.9 Closing of Transfer Books. At the Effective Time, the stock transfer books
of Alamo Surviver shall be closed and no transfer of its interests shall
thereafter be made. If, after the Effective Time, new members are presented to
the Parent or Alamo Surviver, they shall be cancelled and exchanged for Merger
Shares in accordance with Section 1.5, subject to applicable law in the case of
Dissenting Interests.

 

1.10 Exemption from Registration. The Parent, the Company and Alamo Surviver
intend that the shares of Parent Common Stock to be issued pursuant to Section
1.5 hereof in connection with the Merger, will be issued in a transaction exempt
from registration under the Securities Act of 1933, as amended (“Securities
Act”), by reason of Section 4(a)(2) of the Securities Act, Rule 506 of
Regulation D promulgated by the SEC thereunder and/or Regulation S promulgated
by the SEC.

 

1.11 Issuance of Additional Shares for Cannabis Cultivation License. In addition
to the foregoing, following the Closing and upon Alamo Surviver being
successfully awarded a provisional or full license to produce and dispense
cannabis in the State of Texas, the Parent will issue to the individual Alamo
Surviver Members, as set forth in Schedule B, an additional Eight Million Five
Hundred Thousand Dollars ($8,500,000) of newly-issued shares of common stock of
the Parent (the “Second IH Share Transfer”), par value $0.001, based upon the
three (3) day average closing price of the Company’s common stock, as quoted on
the OTCQB, prior to the time of issuance.

 

1.12 Issuance of Additional Shares or Cash for DEA License. Upon Alamo Surviver
successfully being registered and licensed by the DEA to produce and dispense
cannabis under federal law, the Parent will issue to the individual Alamo
Surviver Members, as set forth in Schedule C, an additional Two Million Five
Hundred Thousand Dollars ($2,500,000) cash payment, or newly-issued shares of
common stock of the Parent, par value $0.001, based upon the three (3) day
average closing price of the Company’s common stock, as quoted on the OTCQB,
prior to the time of issuance, at the option of the individual Alamo Surviver
Member. A combination of cash and common stock may be elected by Alamo Surviver
Member individually.

 



  -4-

   



 



 

1.13

Resignation and Election of Directors and Officers

 

 

 

 

 

 

(a) Resignations of Directors and Officers. Indoor Harvest shall deliver to
Alamo Surviver and Indoor Harvest letters of resignation from (i) John Choo,
resigning from his position as a director of Indoor Harvest and from all offices
held by him effective as of the Closing Date, and (ii) Chad Sykes, resigning
from his position as a director of the Parent Indoor Harvest and from all
offices held by him effective as of the Closing Date, and (iii) Pawel Hardej,
resigning from his position as a director of Indoor Harvest as of the Closing
Date.

 

 

 

 

 

 

(b) Appointments and Election of Directors and Officers. Indoor Harvest shall
increase the number of Directors from four (4) to five (5) and appoint and elect
the following individuals to fill the newly created board seat, and to fill the
vacancies left by exiting Directors, who will serve as the Directors and
Officers of Indoor Harvest Corp upon Closing:



 



 

 

 

· Rick Gutshall – Interim-Chief Executive Officer and Chief Financial Officer
and Director

 

 

 

· Annette Knebel –Chief Accounting Officer and Director

 

 

 

· John Zimmerman –Vice President and Director

 

 

 

· Dr. Lang Coleman – Director

 

 

 

· John Seckman - Director

 

 

 

 

 

 

 

(c)

Election of Chief Executive Officer. Indoor Harvest shall create a nominating
committee to select, evaluate and nominate a new Chief Executive Officer. The
nominating committee shall consist of Chad Sykes, Dr. Lang Coleman and John
Seckman. Rick Gutshall shall act as Interim-Chief Executive Officer until his
successor or replacement is named.



 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 



2.

Representations and Warranties.



 



(a)

Representations and Warranties of the Company, Alamo Surviver and Indoor
Harvest. Each Party severally, and not jointly, hereby represents and warrants
to one another, that all of the representations and warranties made herein are
true, complete, and correct in all respects as of the date hereof and will be as
of the Closing Date, as follows:



 



(i)

Authorization; No Restrictions, Consents or Approvals. Each Party has the right,
power, legal capacity and authority to enter into and perform such obligations
as are required of each Party under this Agreement; and no approvals or consents
are necessary in connection with the performance of their obligations hereunder,
other than as stated in this Agreement.



 



(ii)

Transfer of the Alamo Surviver Interests and Indoor Harvest Shares. The Alamo
Surviver Interests, and the Indoor Harvest Shares will, at the Closing of the
Exchange, and at such time as the Second IH Share Transfer is required to be
made, be validly transferred to the transferee, as stated herein, free and clear
of any encumbrances and from all taxes, liens and charges with respect to the
transfer thereof and such securities shall be fully paid and non-assessable with
the holder being entitled to all rights accorded to a holder of such securities.



 



(iii)

Investment Representations.



 



(A)

Each Company Member and Alamo Surviver Member understands that the Indoor
Harvest Shares have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) or any other applicable securities laws,
including those under the Texas Business Organizations Code. Each such Company
Member and Alamo Surviver Member also understands that the Indoor Harvest Shares
are being offered and issued pursuant to an exemption from the registration
requirements of the Securities Act, under Section 4(a)(2) and/or Regulation D of
the Securities Act, and of the Texas Business Organizations Code. Each such
Alamo Member acknowledges that Indoor Harvest will rely on such Alamo Member’s
representations, warranties and certifications set forth below for purposes of
determining such Alamo Member’s suitability as an investor in the Indoor Harvest
Shares and for purposes of confirming the availability of the Section 4(a)(2)
and/or Regulation D exemption from the registration requirements of the
Securities Act, and of the applicable exemption under the Texas Business
Organizations Code.



 



  -5-

   



 



(B)

Each such Party has received all the information such Party considers necessary
or appropriate for deciding whether to acquire the securities that are the
subject of the Exchange, and the Second IH Share Transfer. Each Party
understands the risks involved in the referenced securities, and each Party
further represents that such Party has had an opportunity to ask questions and
has received adequate answers to such question, including the receipt of related
documentation from Indoor Harvest and Alamo CBD regarding the terms and
conditions of the offering of the Indoor Harvest Shares and the Alamo Surviver
Interests, and the business, properties, prospects, and financial condition of
Indoor Harvest and Alamo CBD, and to obtain such additional information (to the
extent Indoor Harvest or Alamo Suriver possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify the
accuracy of any information furnished to a Party or to which such Party had
access. Each Party receiving any securities further represents that such Party
is an “accredited investor” within the meaning of Rule 501(a) of the Securities
Act.



 



(C)

Each Party is acquiring the referenced Securities for such Party’s own account
for investment only and not with a view towards their resale or “distribution”
(within the meaning of the Securities Act) of any part of the Indoor Harvest
shares and the Alamo Surviver Interests, except that Indoor Harvest shares may
be sold 12 months after their acquisition, as may be permitted under relevant
securities law and regulations.



 



(D)

Each such Alamo Surviver Member understands that the Indoor Harvest shares may
not be offered, sold or otherwise transferred except in compliance with the
registration requirements of the Securities Act and any other applicable
securities laws or pursuant to an exemption therefrom, and in each case in
compliance with the conditions set forth in this Agreement. Each such Alamo
Surviver Member acknowledges and is aware that the Indoor Harvest Shares may not
be sold pursuant to Rule 144 adopted under the Securities Act unless certain
conditions are met and until such Alamo Member has held the Indoor Harvest
shares for the applicable holding period under Rule 144.



 



(E)

Each such Alamo Surviver Member acknowledges and agrees that each certificate
representing the Indoor Harvest shares shall bear a legend substantially in the
following form:



 



“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS.”



 



(iv)

No Reliance. No Party has relied on, and is not relying on, any representations,
warranties or other assurances regarding Indoor Harvest or Alamo Surviver, other
than the representations and warranties expressly set forth in this Agreement.



 



(b)

Additional Representations and Warranties of the Parties. The Parties hereby
represent and warrant to one another and to the Alamo Surviver Members, that all
of the representations and warranties made herein are true, complete, and
correct in all respects as of the date hereof and will be as of the Closing
Date, as follows:



 



(i)

Organization and Qualification. The corporate Parties are duly organized,
validly existing and in good standing under the laws of the jurisdiction of
their incorporation.



 



  -6-

   



 



(ii)

Authorization; No Restrictions, Consents or Approvals. The Parties have full
power and authority to enter into and perform their obligations under this
Agreement. This Agreement has been duly executed by the Parties and constitutes
the legal, valid, binding and enforceable obligation of the Parties, enforceable
against the Parties in accordance with its terms. The execution and delivery of
this Agreement and the consummation by the Parties of the Transactions
contemplated hereby do not and will not on the Closing Date (A) conflict with or
violate any of the terms of the articles of incorporation and bylaws of the
Parties or any applicable law relating to the Parties, (B) conflict with, or
result in a breach of any of the terms of, or result in the acceleration of any
indebtedness or obligations under, any material agreement, obligation or
instrument by which the Parties are bound or to which any property of the
Parties is subject, or constitute a default thereunder, other than those
material agreements, obligations or instruments for which the Parties have
obtained consent for the Transactions contemplated under this Agreement, (C)
result in the creation or imposition of any lien on any of the assets of the
Parties, (D) constitute an event permitting termination of any material
agreement or instrument to which the Parties are a party or by which any
property or asset of the Parties is bound or affected, pursuant to the terms of
such agreement or instrument, other than those material agreements or
instruments for which the Parties have obtained consent for the Transactions
contemplated under this Agreement, or (E) conflict with, or result in or
constitute a default under or breach or violation of or grounds for termination
of, any license, permit or other governmental authorization to which the Parties
are a party or by which the Parties may be bound, or result in the violation by
the Parties of any laws to which the Parties may be subject, which would
materially adversely affect the Transactions contemplated herein. No
authorization, consent or approval of, notice to, or filing with, any public
body or governmental authority or any other person is necessary or required in
connection with the execution and delivery by the Parties of this Agreement or
the performance by the Parties of their obligations hereunder.



 



(iii)

Capitalization. The Indoor Harvest Shares and the Alamo Surviver Interests
constitute all of the issued and outstanding securities and voting interests of
the Parties. No securities of the Parties are entitled to pre-emptive or similar
rights, and no person has any right of first refusal, pre-emptive right, right
of participation, or any similar right to participate in the Transactions
contemplated under this Agreement. There are no outstanding options, warrants,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any person any right to subscribe for or acquire,
Alamo Surviver Membership interests, or contracts, commitments, understandings
or arrangements by which the Parties are or may become bound to issue additional
Alamo Surviver Membership, or securities or rights convertible or exchangeable
into Alamo Surviver Membership interests. The issuance of the Parties Interests
contemplated by this Agreement will not, immediately or with the passage of
time; (A) obligate the Parties to issue Alamo Surviver Membership interests or
other securities to any person, or (B) result in a right of any holder of the
Parties securities to adjust the exercise, conversion, exchange or reset price
of such securities.

 



(iv) No Conflicts; Consents.



 

(a) The execution and delivery by the Parties of this Agreement does not, and
the consummation of the Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of the Parties under any provision of (i) the Parties
charter documents, (ii) any material contract, lease, license, indenture, note,
bond, agreement, permit, concession, franchise or other instrument (a
“Contract”) to which the Parties are a party or by which any of their respective
properties or assets is bound or (iii) subject to the filings and other matters
referred to in Section 2(b)(iv)(b), any material judgment, order or decree
(“Judgment”) or material Law applicable to the Parties or their properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a material adverse effect on the Parties.

 

(b) Except for required filings with the Securities and Exchange Commission (the
“SEC”) and applicable “Blue Sky” or state securities commissions, no material
consent, approval, license, permit, order or authorization (“Consent”) of, or
registration, declaration or filing with, or permit from, any Governmental
Entity is required to be obtained or made by or with respect to the Parties in
connection with the execution, delivery and performance of this Agreement or the
consummation of the Transactions.



 



  -7-

   



 





 

 

(v) Taxes.



 

(a) The Parties have timely filed, or have caused to be timely filed on their
behalf, all Tax Returns required to be filed by it, and all such Tax Returns are
true, complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a material adverse effect.
All Taxes shown to be due on such Tax Returns, or otherwise owed, have been
timely paid, except to the extent that any failure to pay, individually or in
the aggregate, have not had and would not reasonably be expected to have a
material adverse effect. There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of the Parties know of no basis for any such claim.

 



(b) If applicable, the Parties have established an adequate reserve reflected on
their financial statements for all Taxes payable by the Parties (in addition to
any reserve for deferred Taxes to reflect timing differences between book and
Tax items) for all taxable periods and portions thereof through the date of such
financial statements. No deficiency with respect to any Taxes has been proposed,
asserted or assessed against the Parties, and no requests for waivers of the
time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a material adverse effect.

 



(c) For purposes of this Agreement:

 



“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other governmental entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.

 



“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.

 



(vi) Benefit Plans. The Parties do not have or maintain any collective
bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, share ownership, share purchase, share
option, phantom stock, retirement, vacation, severance, disability, death
benefit, hospitalization, medical or other plan, arrangement or understanding
(whether or not legally binding) providing benefits to any current or former
employee, officer or director of the Parties (collectively, the “Parties Benefit
Plans”). As of the date of this Agreement there are no severance or termination
agreements or arrangements between the Parties and any current or former
employee, officer or director of the Parties, nor does the Parties have any
general severance plan or policy.

 



(vii) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting the Parties,
or any of their properties before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility (“Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of this Agreement or Indoor Harvest stock or (ii) could, if there were an
unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a material adverse effect on the Parties. Neither the
Parties nor any director or officer thereof (in his or her capacity as such), is
or has been the subject of any Action involving a claim or violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.

 



 



  -8-

   



 





 

 

(viii) Compliance with Applicable Laws. The Parties are in compliance with all
applicable Laws, including those relating to occupational health and safety and
the environment, except for instances of noncompliance that, individually and in
the aggregate, have not had and would not reasonably be expected to have a
material adverse effect on the Parties. This Section 2(b)(viii) does not relate
to matters with respect to Taxes, which are the subject of Section 2(b)(v).

 



(ix) Brokers; Schedule of Fees and Expenses. Except for those brokers as to
which the Parties shall be solely responsible, no broker, investment banker,
financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Parties.

 



(x) Contracts. Except as disclosed in Section 2(b)(x) of the Parties’ disclosure
schedule, there are no Contracts that are material to the business, properties,
assets, condition (financial or otherwise), results of operations or prospects
of the Parties and their subsidiaries taken as a whole. The Parties are not in
violation of or in default under (nor does there exist any condition which upon
the passage of time or the giving of notice would cause such a violation of or
default under) any Contract to which they are a party or by which they or any of
their properties or assets are bound, except for violations or defaults that
would not, individually or in the aggregate, reasonably be expected to result in
a material adverse effect on the Parties.

 



(xi) Title to Properties. The Parties do not own any real property. The Parties
have sufficient title to, or valid leasehold interests in, all of their
properties and assets used in the conduct of their businesses. All such assets
and properties, other than assets and properties in which the Parties have
leasehold interests, are free and clear of all Liens other than those Liens
that, in the aggregate, do not and will not materially interfere with the
ability of the Parties to conduct business as currently conducted.

 



(xii) Insurance. The Parties do not hold any insurance policy.

 



(xiii) Transactions With Affiliates and Employees. Except as set forth in
Section 2(b)(xiii) of the Parties’ Disclosure Schedule, none of the officers or
directors of the Parties and, to the knowledge of the Parties, none of the
employees of the Parties are presently a party to any transaction with the
Parties (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Parties, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 



(xiv) Application of Takeover Protections. The Parties have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti‑takeover provision under the Parties’ charter
documents or the laws of their state(s) of incorporation that are or could
become applicable to the Alamo Surviver Members as a result of the Alamo
Surviver Members and the Parties fulfilling their obligations or exercising
their rights under this Agreement, including, without limitation, the issuance
of Indoor Harvest stock and the Alamo Surviver Members’ ownership of Indoor
Harvest stock.

 



(xv) No Additional Agreements. The Parties do not have any agreement or
understanding with the Alamo Member with respect to the Transactions other than
as specified in this Agreement.

 



(xvi) Investment The Parties. The Parties are not, and are not an affiliate of,
and immediately following the Closing Date will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 



  -9-

   



 





 

 

(xvii) Disclosure. The Parties confirm that neither they nor any person acting
on their behalf has provided the Alamo Surviver Members or their respective
agents or counsel with any information that the Parties believe constitutes
material, non-public information, except insofar as the existence and terms of
the proposed transactions hereunder may constitute such information and except
for information that will be disclosed by Indoor Harvest in a current report on
Form 8-K filed after the Closing. The Parties understand and confirm that Indoor
Harvest will rely on the foregoing representations and covenants in effecting
transactions in securities of Indoor Harvest. All disclosure provided to Indoor
Harvest regarding the Parties, their business and the Transactions, furnished by
or on behalf of the Parties (including the Parties’ representations and
warranties set forth in this Agreement) are true and correct and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

 



(xviii) Absence of Certain Changes or Events. Except in connection with the
Transactions and as disclosed in the Parties Letter of Intent (“LOI”) and
subsequent amendments thereto, from January 3, 2017 (original date of LOI) to
the date of this Agreement, the Parties have conducted their business only in
the ordinary course, and during such period there has not been:

 



(a) any change in the assets, liabilities, financial condition or operating
results of the Parties, except changes in the ordinary course of business that
have not caused, in the aggregate, a material adverse effect on the Parties;

 



(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a material adverse effect on the Parties;

 



(c) any waiver or compromise by the Parties of a valuable right or of a material
debt owed to it;

 



(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Parties, except in the ordinary course of business and
the satisfaction or discharge of which would not have a material adverse effect
on the Parties;

 



(e) any material change to a material Contract by which the Parties or any of
their assets are bound or subject;

 



(f) any mortgage, pledge, transfer of a security interest in, or lien, created
by the Parties, with respect to any of their material properties or assets,
except liens for taxes not yet due or payable and liens that arise in the
ordinary course of business and does not materially impair the Parties’
ownership or use of such property or assets;

 



(g) any loans or guarantees made by the Parties to or for the benefit of their
employees, officers or directors, or any Alamo Surviver Members of their
immediate families, other than travel advances and other advances made in the
ordinary course of their businesses;

 



(h) any alteration of the Parties’ method of accounting or the identity of their
auditors;

 



(i) any declaration or payment of dividend or distribution of cash or other
property to the Alamo Surviver Members or any purchase, redemption or agreements
to purchase or redeem any of the Parties’ interests;

 



(j) any issuance of equity securities to any officer, director or affiliate; or

 



(k) any arrangement or commitment by the Parties to do any of the things
described in this Section.



 



  -10-

   



 





 

 

(xix) Foreign Corrupt Practices. Neither the Parties, nor, to the Parties’
knowledge, any director, officer, agent, employee or other person acting on
behalf of the Parties have, in the course of their actions for, or on behalf of,
the Parties (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 



(xx) Issuance of Shares and Alamo Surviver Membership Interests. The Parties’
membership interests or shares of stock, as the case may be (collectively, the
“Shares”) have been duly authorized and, upon issuance, or exchange, in
accordance with the terms hereof, shall be validly issued and free from all
taxes, liens and charges with respect to the issue, or exchange, thereof, and
the Shares shall be fully paid and non-assessable with the holder being entitled
to all rights accorded to a holder of the Parties common stock or r membership
interests.

 



(ii)

Alamo CBD shall deliver to the Alamo Surviver Members and Indoor Harvest, in
form and substance reasonably satisfactory to the Alamo Surviver Members and
Indoor Harvest, a certificate executed on behalf of Alamo CBD by the Secretary
of Alamo CBD certifying the truth and correctness of the representations and
warranties set forth in Section 2(b); and



 



(iii)

Indoor Harvest shall deliver to Alamo Surviver Members, in form and substance
reasonably satisfactory to Alamo Surviver Members, (i) certificates evidencing
the Indoor Harvest shares, registered in the name of Alamo Surviver Members, and
(ii) copies of resolutions adopted by the Board of Directors of Indoor Harvest
and certified by the Secretary of Indoor Harvest authorizing the execution and
delivery of, and performance of Indoor Harvest’s obligations under this
Agreement.



 

3. Covenants.

 

(a) Continued Efforts. Each Party shall use commercially reasonable efforts to
(a) take all action reasonably necessary to consummate the Transactions
contemplated herein, and (b) take such steps and do such acts as may be
necessary to keep all of their representations and warranties true and correct
as of the Closing Date with the same effect as if the same had been made, and
this Agreement had been dated, as of the Closing Date.

 

(b) Exclusivity. Neither Party nor the Alamo Surviver Members shall (a) solicit,
initiate, or encourage the submission of any proposal or offer from any person
relating to the acquisition of an interest in the Parties, or other securities
of the Parties, or any assets of the Parties (including any acquisition
structured as a merger, consolidation, share exchange or other business
combination), (b) participate in any discussions or negotiations regarding,
furnish any information with respect to, assist or participate in, or facilitate
in any other manner any effort or attempt by any person to do or seek any of the
foregoing, or (c) take any other action that is inconsistent with the
Transactions contemplated under this Agreement and that has the effect of
avoiding the Closing contemplated hereby. Each of the Parties and the Alamo
Surviver Members shall notify one another if any person makes any proposal,
offer, inquiry, or contact with respect to any of the foregoing.

 

(c) Filing of 8-K. Indoor Harvest shall file, within four (4) business days of
the date of this Agreement and of the Closing Date, a current report on Form 8-K
and attach as exhibits all relevant agreements with the SEC disclosing the terms
of this Agreement and other requisite disclosure regarding the Transactions
contemplated under this Agreement and including the requisite audited
consolidated financial statements of Alamo CBD and the requisite Form 10
disclosure regarding the Alamo CBD companies.

 

(d) Blue Sky Laws.

 

(i) Indoor Harvest shall take any action (other than qualifying to do business
in any jurisdiction in which it is not now so qualified) required to be taken
under any applicable state securities laws in connection with the issuance of
the Indoor Harvest stock in connection with this Agreement.

 

(e) Preservation of Business. From the date of this Agreement until the Closing
Date, each of Indoor Harvest and Alamo CBD shall, except as otherwise permitted
by the terms of this Agreement, operate only in the ordinary and usual course of
business consistent with its past practices and shall use reasonable commercial
efforts to (a) preserve intact its business organization, (b) preserve the good
will and advantageous relationships with customers, suppliers, independent
contractors, employees and other persons material to the operation of its
business, and (c) not permit any action or omission that would cause any of its
representations or warranties contained herein to become inaccurate or any of
its covenants to be breached in any material respect.

 



  -11-

   



 

(f) Applications for Cannabis Production. The Parties will share resources and
costs to (a) maintain its pending Cannabis licensing effort under the Texas
Compassionate Use Act and (b) share resources associated with preparing an
application to register as a Cannabis producer with the DEA.

 

(g) Formation of Indoor Harvest Equipment Division. The Parties understand and
agree that, following the Closing Date, Indoor Harvest will form a new wholly
owned subsidiary or division that will manage the intellectual property and
equipment designs of Indoor Harvest.

 

(h) License Agreements. Following the Closing Date, the Parties understand and
agree that Indoor Harvest will enter into re-seller agreements, the terms of
which have yet to be negotiated, with Civic Farms, LLC, a Texas limited
liability company, and Bright Orchard Developments, Ltd., a Canadian company, in
order to purchase equipment from Indoor Harvest’s newly formed equipment
subsidiary or division to maximize the complementary aspects of the respective
businesses by working together to collectively facilitate the evaluation,
marketing, demonstration, sale or co-sale, implementation, integration and
distribution of Indoor Harvest’s products and to strengthen their respective
images and market positions.

 

4. Indemnification.

 

(a) Each Party hereto hereby agrees to indemnify and hold harmless all other
Parties, their affiliates and their respective directors, officers, partners,
managers, employees, representatives and agents (collectively, a Party’s
“Affiliates”), from and against, and in respect of, all claims, losses,
liabilities, obligations, damages, deficiencies, actions, suits, proceedings,
demands, assessments, orders, judgments, costs and expenses (including the
reasonable fees, disbursements and expenses of attorneys and consultants) of any
kind or nature whatsoever to the extent sustained, suffered or incurred by
another Party (collectively, a “Loss”), to the extent based upon, arising out of
or in connection with any breach by a Party of any representation, covenant or
warranty made by such Party under this Agreement or in any schedule, exhibit,
certificate, agreement or other instrument delivered pursuant to this Agreement.

 

(b) Alamo CBD and the Alamo Surviver Members (as identified in Schedule A)
hereby indemnify and hold harmless Indoor Harvest from and against any claim
made by any person or entity which relates to the operation of the business of
Alamo CBD, and related acts, conditions, transactions or matters concerning the
conduct of Alamo CBD or the Alamo Surviver Members occurring or arising prior to
the date of Closing, including with respect to, or in connection with (i) any
condition, event, act, omission, or any other state of facts occurring on or
existing before the date of Closing, which arises from the conduct of Alamo CBD
or the Alamo Surviver Members, and (ii) any claim which arises in connection
with any liability or obligation of Alamo CBD or an Alamo Member occurring on,
or existing before, the date of Closing.

 

(c) Indoor Harvest hereby indemnifies and holds harmless Alamo CBD and the Alamo
Surviver Members from and against any claim made by any person or entity which
relates to the operation of the business of Indoor Harvest, and related acts,
conditions, transactions or matters concerning the conduct of Indoor Harvest or
the Indoor Harvest Alamo Surviver Members occurring or arising prior to the date
of Closing, including with respect to, or in connection with (i) any condition,
event, act, omission, or any other state of facts occurring on or existing
before the date of Closing, which arises from the conduct of Indoor Harvest, and
(ii) any claim which arises in connection with any liability or obligation of
Indoor Harvest occurring on, or existing before, the date of Closing.

 



5.

General Provisions.



 



(a)

Releases and Waivers of Alamo Surviver Members. Each Alamo Member on his/her own
behalf hereby acknowledges and agrees that the number of Alamo CBD Interests set
forth on Schedule A represents the total number and type of Alamo CBD Interests
held by such Alamo Member as of the date of this Agreement and as of the Closing
Date. Each Alamo Member hereby releases Alamo CBD and Indoor Harvest from all
obligations, liabilities and causes of action arising before, on or after the
date of this Agreement, out of or in relation to any entitlement which such
Alamo Member may have with respect to any Alamo CBD Interests in excess of the
number of Alamo CBD Interests set forth on Schedule A. Each Alamo Member hereby
generally, irrevocably, unconditionally and completely waives any and all rights
to receive any anti-dilution protection to which such Alamo Member may be
entitled under the articles of incorporation, bylaws or other organizational
documents of Alamo CBD or under any other agreement or instrument in connection
with the Exchange. Except for the Indoor Harvest shares to be issued in
connection with the Exchange, each Alamo Member hereby generally, irrevocably,
unconditionally and completely waives any and all rights existing as of the date
hereof to receive options, depository receipts, warrants, stock appreciation or
similar rights to acquire or receive securities in Alamo CBD or Indoor Harvest.



 



  -12-

   



 



(b)

Intentionally Omitted.



 



(c)

Governing Law. This Agreement is to be construed in accordance with and governed
by the internal laws of the State of Texas without giving effect to any choice
of law rule that would cause the application of the laws of any jurisdiction
other than the internal laws of the State of Texas to the rights and duties of
the Parties. Any action or proceeding brought for the purpose of enforcement of
any term or provision of this Agreement shall be brought only in the Federal or
state courts sitting in Houston, Texas, and the Parties hereby waive any and all
rights to trial by jury.



 



(d)

Severability. If any provision of this Agreement is held by a court or other
tribunal of competent jurisdiction to be invalid or unenforceable for any
reason, the remaining provisions shall continue in full force and effect without
being impaired or invalidated in any way, and the Parties agree to replace any
invalid provision with a valid provision which most closely approximates the
intent and economic effect of the invalid provision.



 



(e)

Waiver. The waiver by either party of a breach of or default under any provision
of this Agreement shall not be effective unless in writing and shall not be
construed as a waiver of any subsequent breach of or default under the same or
any other provision of this Agreement. Further, any failure or delay on the part
of either party to exercise or avail itself of any right or remedy that it has
or may have hereunder shall not operate as a waiver of any such right or remedy
or preclude other or further exercise thereof or of any other right or remedy.



 



(f)

Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party may specify in writing. Such notice shall be deemed given: (i) if
delivered personally, upon delivery as evidenced by delivery records; (ii) if
sent by telephone facsimile, upon confirmation of receipt; (iii) if sent by
certified or registered mail, postage prepaid, five (5) days after the date of
mailing; of (iv) if sent by nationally recognized express courier, two (2)
business days after date of placement with such courier.



 

If to Indoor Harvest, to:

 

Indoor Harvest Corp.

5300 East Freeway Suite A

Houston, Texas 77020

Attention: Chad Sykes

Telephone: (713) 410-7903

 

With a copy to:

 

Sheppard Mullin Richter & Hampton, LLP

30 Rockefeller Plaza

New York, New York 10112

Attn: Richard A. Friedman, Esq.

Telephone: (212) 634-3031

 

If to Alamo CBD, LLC, to:

 

Alamo CBD, LLC

8518 Pegasus Drive

Selma, Texas 78154

Attention: Dr. Lang Coleman

Telephone: (210) 878-7011

 



  -13-

   



 



(g)

No Third Party Beneficiaries. Nothing in this Agreement shall be construed to
confer any rights or benefits upon any person other than the Parties hereto, and
no other person shall have any rights or remedies hereunder.



 



(h)

Public Announcements. Each of the Alamo Surviver Members, Alamo CBD and Indoor
Harvest will consult with each other before issuing, and provide each other the
opportunity to review and comment upon, any press release or other public
statements with respect to this Agreement and the transaction contemplated
hereby and shall not issue any such press release or make any such public
statement prior to such consultation, except as may be required by applicable
law, court process or by obligations pursuant to any listing agreement with any
national securities exchange.



 



(i)

Entire Agreement. This Agreement constitutes the entire agreement between the
Parties and supersedes all prior oral and written agreements between the Parties
hereto with respect to the subject matter hereof.



 



(j)

Counterparts. This Agreement may be executed in one or more counterparts
(including fax counterparts) each of which shall be deemed an original and all
of which shall be taken together and deemed to be one instrument.

 

 

 



(k)

Expenses. Each party shall pay its own expenses incident to the negotiation,
preparation and performance of this Agreement and the transactions contemplated
hereby, including all fees and expenses of its counsel and accountants for all
activities of such counsel and accountants undertaken pursuant to this
Agreement, whether or not the transactions contemplated hereby are consummated.



 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this Share
Exchange Agreement as of the date first above written.

 

 



Indoor Harvest: INDOOR HARVEST CORP.         By: /s/ Chad Sykes

 

Name:

Chad Sykes

    Title: Chief Innovation Officer          

Acquisition Subsidiary:

ALAMO ACQUISITION LLC.

 

 

 

 

 

 

By:

/s/ Chad Sykes

 

 

Name:

Chad Sykes

 

 

Title:

Chief Innovation Officer

 

 

 

 

 

Alamo CBD:

ALAMO CBD, LLC

 

 

 

 

 

 

By:

/s/ Dr. Lang Coleman

 

 

Name:

Dr. Lang Coleman

 

 

Title:

Chief Executive Officer

 



 



  -14-

   



 

SCHEDULE A

 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT (this “Agreement”) is entered into as of April 20,
2017 by and among Alamo CBD, LLC, a Texas limited liability corporation (“Alamo
CBD”), the members of Alamo CBD, each of whom are listed on Schedule A hereto
(each a “Member,” and collectively, the “Members”), and Indoor Harvest Corp., a
Texas corporation (“Indoor Harvest”). Each of the parties to this Agreement is
individually referred to herein as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Members own all of the issued and outstanding membership interests
Alamo CBD (the “Alamo CBD Interests”).

 

WHEREAS, the Members desire to exchange their ALAMO CBD Interests for shares of
common stock of Indoor Harvest, and Indoor Harvest has agreed to offer the
Indoor Harvest Shares (as defined below) in connection with such exchange, upon
the terms and conditions set forth in this Agreement.

 

WHEREAS, for United States federal income tax purposes, it is intended that the
Exchange (as defined below) will qualify as an exchange under the provisions of
Section 351(a)[1] of the Code.

 

WHEREAS, following the Exchange (as defined below), ALAMO CBD will become a
wholly-owned subsidiary of Indoor Harvest.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein, and intending to be legally bound hereby, the parties agree
as follows:

 



1.

Exchange of Shares.

 

 



(a)

Exchange. On the terms and subject to the conditions set forth in this
Agreement, at the Closing (i) Members will sell, convey, transfer and assign to
Indoor Harvest, free and clear of all liens, pledges, encumbrances, changes,
restrictions or known claims of any kind, nature or description, and Indoor
Harvest will purchase and accept from Members, all of the issued and outstanding
interests of ALAMO CBD, in the individual amounts as set forth on Schedule A,
and (ii) in exchange for the transfer of such securities by the Members, Indoor
Harvest will sell, convey, transfer and assign to Members, and Members will
purchase and accept from Indoor Harvest, Twenty Five Million Two Hundred Eighty
Thousand and Twenty Seven (25,280,027) shares of newly-issued shares of common
stock of Indoor Harvest, par value $0.001, in the aggregate (the “Indoor Harvest
Shares”), in the individual amounts as set forth on Schedule A (such exchange
referred to herein as the “Exchange”). Upon completion of the Exchange, all of
the Alamo CBD Interests shall be held by Indoor Harvest.



 



(b)

Closing. The closing (the “Closing”) of the transactions contemplated by this
Agreement (the “Transactions”) shall take place at the offices of Indoor Harvest
in Houston, Texas, commencing upon the satisfaction or waiver of all conditions
and obligations of the Parties to consummate the Transactions contemplated
hereby (other than conditions and obligations with respect to the actions that
the respective Parties will take at Closing) or such other date and time as the
Parties may mutually determine (the “Closing Date”).



 



2.

Representations and Warranties.



 



(a)

Representations and Warranties of Members. Each Member severally, and not
jointly, hereby represents and warrants to Indoor Harvest, all of which
representations and warranties are true, complete, and correct in all respects
as of the date hereof and will be as of the Closing Date, as follows:



 



(i)

Authorization; No Restrictions, Consents or Approvals. Such Member has the
right, power, legal capacity and authority to enter into and perform such
Member’s obligations under this Agreement; and no approvals or consents are
necessary in connection with it. All of the ALAMO CBD Interests owned by such
Member are owned free and clear of all liens, pledges, encumbrances, changes,
restrictions or known claims of any kind, nature or description.



______________

1 The parties will work together to agree upon the most efficient tax structure
for the transaction.

 



  -15-

   



 



(ii)

Transfer of Alamo CBD Interests. The ALAMO CBD Interests owned by such Member
will, at the Closing, be validly transferred to Indoor Harvest free and clear of
any encumbrances and from all taxes, liens and charges with respect to the
transfer thereof and such ALAMO CBD Interests shall be fully paid and
non-assessable with the holder being entitled to all rights accorded to a holder
of shares of ALAMO CBD Interests.



 



(iii)

Investment Representations.



 



(A)

Each Member understands that the Indoor Harvest Shares have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”) or any other
applicable securities laws, including those under the Texas Business
Organizations Code. Each such Member also understands that the Indoor Harvest
Shares are being offered and issued pursuant to an exemption from the
registration requirements of the Securities Act, under Section 4(2) and/or
Regulation D of the Securities Act, and of the Texas Business Organizations
Code. Each such Member acknowledges that Indoor Harvest will rely on such
Member’s representations, warranties and certifications set forth below for
purposes of determining such Member’s suitability as an investor in the Indoor
Harvest Shares and for purposes of confirming the availability of the Section
4(2) and/or Regulation D exemption from the registration requirements of the
Securities Act, and of the applicable exemption under the Texas Business
Organizations Code.



 



(B)

Each such Member has received all the information such Member considers
necessary or appropriate for deciding whether to acquire the Indoor Harvest
Shares. Each such Member understands the risks involved in an investment in the
Indoor Harvest Shares. Each such Member further represents that such Member has
had an opportunity to ask questions and receive answers from Indoor Harvest
regarding the terms and conditions of the offering of the Indoor Harvest Shares
and the business, properties, prospects, and financial condition of Indoor
Harvest and Alamo CBD and to obtain such additional information (to the extent
Indoor Harvest or Alamo CBD possessed such information or could acquire it
without unreasonable effort or expense) necessary to verify the accuracy of any
information furnished to such Member or to which such Member had access. Each
such Member further represents that such Member is an “accredited investor”
within the meaning of Rule 501(a) of the Securities Act.



 



(C)

Each such Member is acquiring the Indoor Harvest Shares for such Member’s own
account for investment only and not with a view towards their resale or
“distribution” (within the meaning of the Securities Act) of any part of the
Indoor Harvest Shares.



 



(D)

Each such Member understands that the Indoor Harvest Shares may not be offered,
sold or otherwise transferred except in compliance with the registration
requirements of the Securities Act and any other applicable securities laws or
pursuant to an exemption therefrom, and in each case in compliance with the
conditions set forth in this Agreement. Each such Member acknowledges and is
aware that the Indoor Harvest Shares may not be sold pursuant to Rule 144
adopted under the Securities Act unless certain conditions are met and until
such Member has held the Indoor Harvest Shares for the applicable holding period
under Rule 144.



 



(E)

Each such Member acknowledges and agrees that each certificate representing the
Indoor Harvest Shares shall bear a legend substantially in the following form:



 



“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS.”



 



  -16-

   



 



(iv)

No Reliance. Each such Member has not relied on and is not relying on any
representations, warranties or other assurances regarding Indoor Harvest other
than the representations and warranties expressly set forth in this Agreement.



 



(b)

Representations and Warranties of Alamo CBD. Alamo CBD hereby represents and
warrants to Members and Indoor Harvest, all of which representations and
warranties are true, complete, and correct in all respects as of the date hereof
and will be as of the Closing Date, as follows:



 



(i)

Organization and Qualification. Alamo CBD is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation.



 



(ii)

Authorization; No Restrictions, Consents or Approvals. Alamo CBD has full power
and authority to enter into and perform its obligations under this Agreement.
This Agreement has been duly executed by Alamo CBD and constitutes the legal,
valid, binding and enforceable obligation of Alamo CBD, enforceable against
Alamo CBD in accordance with its terms. The execution and delivery of this
Agreement and the consummation by Alamo CBD of the Transactions contemplated
hereby do not and will not on the Closing Date (A) conflict with or violate any
of the terms of the articles of incorporation and bylaws of Alamo CBD or any
applicable law relating to Alamo CBD, (B) conflict with, or result in a breach
of any of the terms of, or result in the acceleration of any indebtedness or
obligations under, any material agreement, obligation or instrument by which
Alamo CBD is bound or to which any property of Alamo CBD is subject, or
constitute a default thereunder, other than those material agreements,
obligations or instruments for which Alamo CBD has obtained consent for the
Transactions contemplated under this Agreement, (C) result in the creation or
imposition of any lien on any of the assets of Alamo CBD, (D) constitute an
event permitting termination of any material agreement or instrument to which
Alamo CBD is a party or by which any property or asset of Alamo CBD is bound or
affected, pursuant to the terms of such agreement or instrument, other than
those material agreements or instruments for which Alamo CBD has obtained
consent for the Transactions contemplated under this Agreement, or (E) conflict
with, or result in or constitute a default under or breach or violation of or
grounds for termination of, any license, permit or other governmental
authorization to which Alamo CBD is a party or by which Alamo CBD may be bound,
or result in the violation by Alamo CBD of any laws to which Alamo CBD may be
subject, which would materially adversely affect the Transactions contemplated
herein. No authorization, consent or approval of, notice to, or filing with, any
public body or governmental authority or any other person is necessary or
required in connection with the execution and delivery by Alamo CBD of this
Agreement or the performance by Alamo CBD of its obligations hereunder.



 



(iii)

Capitalization. The Alamo CBD Interests constitute all of the issued and
outstanding membership interests of Alamo CBD. No securities of Alamo CBD are
entitled to pre-emptive or similar rights, and no person has any right of first
refusal, pre-emptive right, right of participation, or any similar right to
participate in the Transactions contemplated under this Agreement. There are no
outstanding options, warrants, rights to subscribe to, calls or commitments of
any character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any person any right to
subscribe for or acquire, membership interests of Alamo CBD, or contracts,
commitments, understandings or arrangements by which Alamo CBD is or may become
bound to issue additional membership interests of Alamo CBD, or securities or
rights convertible or exchangeable into membership interests of Alamo CBD. The
issuance of the Alamo CBD Interests contemplated by this Agreement will not,
immediately or with the passage of time; (A) obligate Alamo CBD to issue
membership interests of Alamo CBD or other securities to any person, or (B)
result in a right of any holder of Alamo CBD securities to adjust the exercise,
conversion, exchange or reset price of such securities.



 



  -17-

   



 





 

 

(iv) No Conflicts; Consents.



 

(a) The execution and delivery by Alamo CBD of this Agreement does not, and the
consummation of the Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of Alamo CBD under any provision of (i) Alamo CBD Charter
Documents, (ii) any material contract, lease, license, indenture, note, bond,
agreement, permit, concession, franchise or other instrument (a “Contract”) to
which Alamo CBD is a party or by which any of their respective properties or
assets is bound or (iii) subject to the filings and other matters referred to in
Section 3.04(b), any material judgment, order or decree (“Judgment”) or material
Law applicable to Alamo CBD or its properties or assets, other than, in the case
of clauses (ii) and (iii) above, any such items that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Alamo CBD
Material Adverse Effect.

 



(b) Except for required filings with the Securities and Exchange Commission (the
“SEC”) and applicable “Blue Sky” or state securities commissions, no material
consent, approval, license, permit, order or authorization (“Consent”) of, or
registration, declaration or filing with, or permit from, any Governmental
Entity is required to be obtained or made by or with respect to Alamo CBD in
connection with the execution, delivery and performance of this Agreement or the
consummation of the Transactions.

 



(v) Taxes.



 

(a) Alamo CBD has timely filed, or has caused to be timely filed on its behalf,
all Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Alamo CBD Material
Adverse Effect. All Taxes shown to be due on such Tax Returns, or otherwise
owed, have been timely paid, except to the extent that any failure to pay,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Alamo CBD Material Adverse Effect. There are no unpaid taxes
in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of Alamo CBD know of no basis for any such claim.

 



(b) If applicable, Alamo CBD has established an adequate reserve reflected on
its financial statements for all Taxes payable by Alamo CBD (in addition to any
reserve for deferred Taxes to reflect timing differences between book and Tax
items) for all Taxable periods and portions thereof through the date of such
financial statements. No deficiency with respect to any Taxes has been proposed,
asserted or assessed against Alamo CBD, and no requests for waivers of the time
to assess any such Taxes are pending, except to the extent any such deficiency
or request for waiver, individually or in the aggregate, has not had and would
not reasonably be expected to have a Alamo CBD Material Adverse Effect.

 



(c) For purposes of this Agreement:

 



“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.

 



“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.

 

  -18-

   

 





 

 

 (vi) Benefit Plans. Alamo CBD does not have or maintain any collective
bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, share ownership, share purchase, share
option, phantom stock, retirement, vacation, severance, disability, death
benefit, hospitalization, medical or other plan, arrangement or understanding
(whether or not legally binding) providing benefits to any current or former
employee, officer or director of Alamo CBD (collectively, “Alamo CBD Benefit
Plans”). As of the date of this Agreement there are no severance or termination
agreements or arrangements between Alamo CBD and any current or former employee,
officer or director of Alamo CBD, nor does Alamo CBD have any general severance
plan or policy.

 



(vii) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting Alamo CBD,
or any of its properties before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility (“Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of this Agreement or Indoor Harvest Stock or (ii) could, if there were an
unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a Alamo CBD Material Adverse Effect. Neither Alamo CBD nor
any director or officer thereof (in his or her capacity as such), is or has been
the subject of any Action involving a claim or violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.

 



(viii) Compliance with Applicable Laws. Alamo CBD is in compliance with all
applicable Laws, including those relating to occupational health and safety and
the environment, except for instances of noncompliance that, individually and in
the aggregate, have not had and would not reasonably be expected to have a Alamo
CBD Material Adverse Effect. This Section 3.08 does not relate to matters with
respect to Taxes, which are the subject of Section 3.05.

 



(ix) Brokers; Schedule of Fees and Expenses. Except for those brokers as to
which Alamo CBD and Indoor Harvest shall be solely responsible, no broker,
investment banker, financial advisor or other person is entitled to any
broker’s, finder’s, financial advisor’s or other similar fee or commission in
connection with the Transactions based upon arrangements made by or on behalf of
Alamo CBD.

 



(x) Contracts. Except as disclosed in Alamo CBD Disclosure Schedule, there are
no Contracts that are material to the business, properties, assets, condition
(financial or otherwise), results of operations or prospects of Alamo CBD and
its subsidiaries taken as a whole. Alamo CBD is not in violation of or in
default under (nor does there exist any condition which upon the passage of time
or the giving of notice would cause such a violation of or default under) any
Contract to which it is a party or by which it or any of its properties or
assets is bound, except for violations or defaults that would not, individually
or in the aggregate, reasonably be expected to result in a Alamo CBD Material
Adverse Effect.

 



(xi) Title to Properties. Alamo CBD does not own any real property. Alamo CBD
has sufficient title to, or valid leasehold interests in, all of its properties
and assets used in the conduct of its businesses. All such assets and
properties, other than assets and properties in which Alamo CBD has leasehold
interests, are free and clear of all Liens other than those Liens that, in the
aggregate, do not and will not materially interfere with the ability of Alamo
CBD to conduct business as currently conducted.

 



(xii) Insurance. Alamo CBD does not hold any insurance policy.

 



(xiii) Transactions With Affiliates and Employees. Except as set forth in Alamo
CBD Disclosure Schedule, none of the officers or directors of Alamo CBD and, to
the knowledge of Alamo CBD, none of the employees of Alamo CBD is presently a
party to any transaction with Alamo CBD (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of Alamo CBD, any entity
in which any officer, director, or any such employee has a substantial interest
or is an officer, director, trustee or partner.

 



  -19-

   

 





 

 

(xiv) Application of Takeover Protections. Alamo CBD has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti‑takeover provision under Alamo CBD’s charter
documents or the laws of its state of incorporation that is or could become
applicable to the Members as a result of the Members and Alamo CBD fulfilling
their obligations or exercising their rights under this Agreement, including,
without limitation, the issuance of Indoor Harvest Stock and the Members’
ownership of Indoor Harvest Stock.

 



(xv) No Additional Agreements. Alamo CBD does not have any agreement or
understanding with the Member with respect to the Transactions other than as
specified in this Agreement.

 



(xvi) Investment Alamo CBD. Alamo CBD is not, and is not an affiliate of, and
immediately following the Closing Date will not have become, an “investment
company” within the meaning of the Investment Alamo CBD Act of 1940, as amended.

 



(xvii) Disclosure. Alamo CBD confirms that neither it nor any person acting on
its behalf has provided the Members or their respective agents or counsel with
any information that Alamo CBD believes constitutes material, non-public
information, except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information except insofar as the
existence and terms of the proposed transactions hereunder may constitute such
information and except for information that will be disclosed by Indoor Harvest
under a current report on Form 8-K filed after the Closing. Alamo CBD
understands and confirms that Indoor Harvest will rely on the foregoing
representations and covenants in effecting transactions in securities of Indoor
Harvest. All disclosure provided to Indoor Harvest regarding Alamo CBD, its
business and the Transactions, furnished by or on behalf of Alamo CBD (including
Alamo CBD’s representations and warranties set forth in this Agreement) are true
and correct and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

 



(xviii) Absence of Certain Changes or Events. Except in connection with the
Transactions and as disclosed in the Alamo CBD Letter of Intent and its
subsequent amendments, from January 3, 2017 (original date of LOI) to the date
of this Agreement, Alamo CBD has conducted its business only in the ordinary
course, and during such period there has not been:

 



(a) any change in the assets, liabilities, financial condition or operating
results of Alamo CBD, except changes in the ordinary course of business that
have not caused, in the aggregate, a Alamo CBD Material Adverse Effect;

 



(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a Alamo CBD Material Adverse Effect;

 



(c) any waiver or compromise by Alamo CBD of a valuable right or of a material
debt owed to it;

 



(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by Alamo CBD, except in the ordinary course of business and
the satisfaction or discharge of which would not have a Alamo CBD Material
Adverse Effect;

 



(e) any material change to a material Contract by which Alamo CBD or any of its
assets is bound or subject;

 



(f) any mortgage, pledge, transfer of a security interest in, or lien, created
by Alamo CBD, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and does not materially impair Alamo CBD’s ownership or use
of such property or assets;

 



  -20-

   

 





 

 

(g) any loans or guarantees made by Alamo CBD to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;

 



(h) any alteration of Alamo CBD’s method of accounting or the identity of its
auditors;

 



(i) any declaration or payment of dividend or distribution of cash or other
property to the Members or any purchase, redemption or agreements to purchase or
redeem any Alamo CBD Interests;

 



(j) any issuance of equity securities to any officer, director or affiliate; or

 



(k) any arrangement or commitment by Alamo CBD to do any of the things described
in this Section.

 

 

 

 

 

(xix) Foreign Corrupt Practices. Neither Alamo CBD, nor, to Alamo CBD’s
knowledge, any director, officer, agent, employee or other person acting on
behalf of Alamo CBD has, in the course of its actions for, or on behalf of,
Alamo CBD (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 



(xx) Title to Properties. Alamo CBD has secured a 10 acre tract of flat,
partially wooded property, owned by Alamo CBD’s Chief Operating Officer (COO),
Cynthia Cortez. The 10 acre tract is part of a larger 65 acre plot, wholly owned
by Ms. Cortez and located in Wilson County, Texas. If Alamo CBD is licensed as a
dispensing organization under the Texas Compassionate Use Act, Ms. Cortez has
previously agreed to execute a transfer of ownership for ten (10) of the 65
acres to Alamo CBD, LLC. At time of application, Ms. Cortez is currently leasing
the land for $1.00 per year to Alamo CBD. The land is located in a remote area
of Wilson County, Texas at 1662 Polly Lane, LaVernia, Texas 78121.

 

 

 



(c)

Representations and Warranties of Indoor Harvest. Indoor Harvest hereby
represents and warrants to Members and Alamo CBD, all of which representations
and warranties are true, complete, and correct in all respects as of the date
hereof and will be as of the Closing Date, as follows:



 



(i)

Organization and Qualification. Indoor Harvest is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation.



 



  -21-

   



 



(ii)

Authorization; No Restrictions, Consents or Approvals. Indoor Harvest has full
power and authority to enter into and perform its obligations under this
Agreement. This Agreement has been duly executed by Indoor Harvest and
constitutes the legal, valid, binding and enforceable obligation of Indoor
Harvest, enforceable against Indoor Harvest in accordance with its terms. The
execution and delivery of this Agreement and the consummation by Indoor Harvest
of the Transactions contemplated herein (including the issuance of the Indoor
Harvest Shares in exchange for the Alamo CBD Interests) do not and will not on
the Closing Date (A) conflict with or violate any of the terms of the articles
of incorporation and bylaws of Indoor Harvest or any applicable law relating to
Indoor Harvest, (B) conflict with, or result in a breach of any of the terms of,
or result in the acceleration of any indebtedness or obligations under, any
material agreement, obligation or instrument by which Indoor Harvest is bound or
to which any property of Indoor Harvest is subject, or constitute a default
thereunder, other than those material agreements, obligations or instruments for
which Indoor Harvest has obtained consent for the Transactions contemplated
under this Agreement, (C) result in the creation or imposition of any lien on
any of the assets of Indoor Harvest, (D) constitute an event permitting
termination of any material agreement or instrument to which Indoor Harvest is a
party or by which any property or asset of Indoor Harvest is bound or affected,
pursuant to the terms of such agreement or instrument, other than those material
agreements or instruments for which Indoor Harvest has obtained consent for the
Transactions contemplated under this Agreement, or (E) conflict with, or result
in or constitute a default under or breach or violation of or grounds for
termination of, any license, permit or other governmental authorization to which
Indoor Harvest is a party or by which Indoor Harvest may be bound, or result in
the violation by Indoor Harvest of any laws to which Indoor Harvest may be
subject, which would materially adversely affect the Transactions contemplated
herein. No authorization, consent or approval of, notice to, or filing with, any
public body or governmental authority or any other person is necessary or
required in connection with the execution and delivery by Indoor Harvest of this
Agreement or the performance by Indoor Harvest of its obligations hereunder.



 



(iii)

Issuance of Shares. The Indoor Harvest Shares have been duly authorized and,
upon issuance in accordance with the terms hereof, shall be validly issued and
free from all taxes, liens and charges with respect to the issue thereof, and
the Indoor Harvest Shares shall be fully paid and non-assessable with the holder
being entitled to all rights accorded to a holder of Indoor Harvest common
stock.



 



3.

Conditions to Closing; Closing Documents.

 



3.1. Indoor Harvest Conditions Precedent. The obligations of the Members and
Alamo CBD to enter into and complete the Closing are subject, at the option of
the Members and Alamo CBD, to the fulfillment on or prior to the Closing Date of
the following conditions, any one or more of which may be waived by the Members
and Alamo CBD in writing:

 



(a) Representations and Covenants. The representations and warranties of Indoor
Harvest contained in this Agreement shall be true in all material respects, on
and as of the Closing Date, with the same force and effect as though made on and
as of the Closing Date. Indoor Harvest shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by it on or prior to the Closing Date. Indoor
Harvest shall have delivered to the Members and Alamo CBD a certificate, dated
the Closing Date, to the foregoing effect.

 



(b) Litigation. No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions contemplated herein or to seek damages or a discovery order
in connection with such transactions, or which has or may have, in the
reasonable opinion of Alamo CBD or Members, a materially adverse effect on the
assets, properties, business, operations or condition (financial or otherwise)
of Indoor Harvest.

 



(c) Consents. All material consents, waivers, approvals, authorizations or
orders required to be obtained, and all filings required to be made, by Indoor
Harvest for the authorization, execution and delivery of this Agreement and the
consummation by it of the Transactions contemplated under this Agreement shall
have been obtained and made by Indoor Harvest, except where the failure to
receive such consents, waivers, approvals, authorizations or orders or to make
such filings would not have an Indoor Harvest Material Adverse Effect.

 



(d) No Material Adverse Change. There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since January 3, 2017 which has
had or is reasonably likely to cause an Indoor Harvest Material Adverse Effect.



 

  -22-

   



 





(e) Post-Closing Capitalization. At, and immediately after, the Closing, the
total number of issued and outstanding shares of the common stock of Indoor
Harvest shall be 41,953,378 shares of common stock.

 



(f) Satisfactory Completion of Due Diligence. Alamo CBD and the Members shall
have completed its legal, accounting and business due diligence of Indoor
Harvest and the results thereof shall be satisfactory to Alamo CBD and the
Members in their sole and absolute discretion.

 



(g) SEC Reports. Indoor Harvest shall have filed all reports and other documents
required to be filed by it under the U.S. federal securities laws through the
Closing Date.

 



(h) OTCBB Quotation. Indoor Harvest shall have maintained its status as a
company whose common stock is quoted on the Over-the-Counter Bulletin Board and
no reason shall exist as to why such status shall not continue immediately
following the Closing.

 



(i) No Suspensions of Trading in Indoor Harvest Stock; Listing. Trading in the
Indoor Harvest Stock shall not have been suspended by the SEC or any trading
market (except for any suspensions of trading of not more than one trading day
solely to permit dissemination of material information regarding Indoor Harvest)
at any time since the date of execution of this Agreement, and the Indoor
Harvest Stock shall have been at all times since such date listed for trading on
a trading market.

 



(j) Secretary’s Certificate. Indoor Harvest shall have delivered to Alamo CBD a
certificate, signed by its Secretary or Assistant Secretary, certifying that the
attached copies of the Indoor Harvest Charter, Indoor Harvest Bylaws and
resolutions of its Board of Directors approving this Agreement and the
Transactions contemplated herein are true, complete and correct and remain in
full force and effect.

 



(k) Good Standing Certificate. Indoor Harvest shall have delivered to Alamo CBD
a certificate of good standing of Indoor Harvest dated within five (5) business
days of Closing issued by the Secretary of State of Texas.

 



(l) Resignations and Appointments. Indoor Harvest shall have delivered to Alamo
CBD letters of resignation from (i) John Choo, resigning from his position as a
director of Indoor Harvest and from all offices held by him effective as of the
Closing Date and (ii) Chad Sykes, resigning from his position as a director of
Indoor Harvest and from all offices held by him effective as of the Closing Date
(iii) John Zimmerman, resigning from his position as a director of Indoor
Harvest and from all offices held by him effective as of the Closing Date and
(iv) Pawel Hardej, resigning from his position as a director of Indoor Harvest
effective as of the Closing Date and will automatically become effective upon
the tenth (10th ) day following the mailing of the 14f-1 Notice by Indoor
Harvest to its stockholders and evidence of the election of (v) the person(s)
identified by Alamo CBD as directors effective as of the Closing Date, (vi) such
other directors as Alamo CBD may designate effective upon the tenth (10th ) day
following the mailing of the 14f-1 Notice and (z) the officers designated by
Alamo CBD effective as of the Closing Date.

 



(m) Issuance of Stock Certificates. At or within 5 business days following the
Closing Date, Indoor Harvest shall deliver to each Member a certificate
representing the new shares of Indoor Harvest Stock issued to such Member in
accordance with Schedule A.

 



3.2. Alamo CBD and Members Conditions Precedent. The obligations of Indoor
Harvest to enter into and complete the Closing is subject, at the option of
Indoor Harvest, to the fulfillment on or prior to the Closing Date of the
following conditions, any one or more of which may be waived by Indoor Harvest
in writing.

 



(a) Representations and Covenants. The representations and warranties of Alamo
CBD and the Members contained in this Agreement shall be true in all material
respects on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date. Alamo CBD and the Members shall have
performed and complied in all material respects with all covenants and
agreements required by this Agreement to be performed or complied with by Alamo
CBD and the Members on or prior to the Closing Date. Each of Alamo CBD and the
Members shall have delivered to Indoor Harvest a certificate, dated the Closing
Date, to the foregoing effect.

 

 

 



  -23-

   

 





 

(b) Litigation. No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions contemplated under this Agreement or to seek damages or a
discovery order in connection with such transactions, or which has or may have,
in the reasonable opinion of Indoor Harvest, a materially adverse effect on the
assets, properties, business, operations or condition (financial or otherwise)
of Alamo CBD and the Members.

 



(c) Consents. All material consents, waivers, approvals, authorizations or
orders required to be obtained, and all filings required to be made, by the
Members or Alamo CBD for the authorization, execution and delivery of this
Agreement and the consummation by them of the Transactions contemplated under
this Agreement, shall have been obtained and made by the Members or Alamo CBD,
except where the failure to receive such consents, waivers, approvals,
authorizations or orders or to make such filings would not have an Alamo CBD
Material Adverse Effect.

 



(d) No Material Adverse Change. There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since the date of the Alamo CBD
Financial Statements which has had or is reasonably likely to cause an Alamo CBD
Material Adverse Effect.

 



(e) Post-Closing Capitalization. At, and immediately after, the Closing, all of
the issued and outstanding Alamo CBD Interests shall be owned by Indoor Harvest.

 



(f) Satisfactory Completion of Due Diligence. Indoor Harvest shall have
completed its legal, accounting and business due diligence of Alamo CBD and the
Members and the results thereof shall be satisfactory to INDOOR HARVEST in its
sole and absolute discretion.

 



(g) Alamo CBD Officer’s Certificate. Alamo CBD shall have delivered to Indoor
Harvest a certificate, signed by its authorized officer, certifying that the
attached copies of the Alamo CBD Constituent Instruments and resolutions of the
Board of Directors of Alamo CBD approving this Agreement and the Transactions
contemplated under this Agreement are all true, complete and correct and remain
in full force and effect.

 



(h) Good Standing Certificate. Indoor Harvest shall have delivered to Alamo CBD
a certificate of good standing of Indoor Harvest dated within five (5) business
days of Closing Date issued by the Secretary of State of Texas.

 



(i) Lien Searches. Indoor Harvest shall have delivered to Alamo CBD the results
of UCC, judgment lien and tax lien searches with respect to Indoor Harvest, the
results of which indicated no liens on the assets of Indoor Harvest.

 



(j) Interest Transfer Documents. The Members shall have delivered to Indoor
Harvest certificate(s) representing its Alamo CBD Interests, accompanied by a
duly executed instrument of transfer for transfer by the Members of its Alamo
CBD Interests to Indoor Harvest.

 

 



3.3

Closing Documents. At the Closing:



 



(i)

Members shall deliver to Indoor Harvest, in form and substance reasonably
satisfactory to Indoor Harvest, certificates evidencing the Alamo CBD Interests,
together with stock powers duly for such certificates to allow such certificates
to be registered in the name of Indoor Harvest;



 



(ii)

Alamo CBD shall deliver to Members and Indoor Harvest, in form and substance
reasonably satisfactory to Members and Indoor Harvest, a certificate executed on
behalf of Alamo CBD by the Secretary of Alamo CBD certifying the truth and
correctness of the representations and warranties set forth in Section 2(b); and



 



  -24-

   



 



(iii)

Indoor Harvest shall deliver to Members, in form and substance reasonably
satisfactory to Members, (i) certificates evidencing the Indoor Harvest Shares,
registered in the name of Members, and (ii) copies of resolutions adopted by the
board of directors of Indoor Harvest and certified by the Secretary of Indoor
Harvest authorizing the execution and delivery of, and performance of Indoor
Harvest’s obligations under, this Agreement.



 

4. Covenants.

 

(a) Continued Efforts. Each Party shall use commercially reasonable efforts to
(a) take all action reasonably necessary to consummate the Transactions
contemplated herein, and (b) take such steps and do such acts as may be
necessary to keep all of its representations and warranties true and correct as
of the Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.

 

(b) Exclusivity. Neither Alamo CBD nor the Members shall (a) solicit, initiate,
or encourage the submission of any proposal or offer from any person relating to
the acquisition of any Alamo CBD Interests or other securities of Alamo CBD, or
any assets of Alamo CBD (including any acquisition structured as a merger,
consolidation, share exchange or other business combination), (b) participate in
any discussions or negotiations regarding, furnish any information with respect
to, assist or participate in, or facilitate in any other manner any effort or
attempt by any person to do or seek any of the foregoing, or (c) take any other
action that is inconsistent with the Transactions contemplated under this
Agreement and that has the effect of avoiding the Closing contemplated hereby.
Each of Alamo CBD and the Members shall notify Indoor Harvest if any person
makes any proposal, offer, inquiry, or contact with respect to any of the
foregoing.

 

(c) Filing of 8-K. Indoor Harvest shall file, within four (4) business days of
the date of this Agreement and of the Closing Date, a current report on Form 8-K
and attach as exhibits all relevant agreements with the SEC disclosing the terms
of this Agreement and other requisite disclosure regarding the Transactions
contemplated under this Agreement and including the requisite audited
consolidated financial statements of Alamo CBD and the requisite Form 10
disclosure regarding the Alamo CBD Companies.

 

(d) Preparation of the 14f-1 Notice; Blue Sky Laws.

 

(i) As soon as possible following the date of this Agreement, and in any event,
within sixty (60) business days hereafter, Indoor Harvest shall prepare and file
with the SEC the 14f-1 Notice in connection with the consummation of this
Agreement. Indoor Harvest shall cause the 14f-1 Notice to be mailed to its
stockholders as promptly as practicable thereafter.

 

(ii) Indoor Harvest shall take any action (other than qualifying to do business
in any jurisdiction in which it is not now so qualified) required to be taken
under any applicable state securities laws in connection with the issuance of
the Indoor Harvest Stock in connection with this Agreement.

 

(e) Access. Each of HCP and the Organic Region Companies shall permit
representatives of any other parties to have full access to all premises,
properties, personnel, books, records, contracts, and documents of or pertaining
to such party.

 

(f) Preservation of Business. From the date of this Agreement until the Closing
Date, each of Indoor Harvest and Alamo CBD shall, except as otherwise permitted
by the terms of this Agreement, operate only in the ordinary and usual course of
business consistent with its past practices and shall use reasonable commercial
efforts to (a) preserve intact its business organization, (b) preserve the good
will and advantageous relationships with customers, suppliers, independent
contractors, employees and other Persons material to the operation of its
business, and (c) not permit any action or omission that would cause any of its
representations or warranties contained herein to become inaccurate or any of
its covenants to be breached in any material respect.

 

(g) Applications for Cannabis Production. The Parties will share resources and
costs to (a) undertake and file an application to produce Cannabis under the
Texas Compassionate Use Act and (b) share resources associated with preparing an
application to register as a Cannabis producer with the Drug Enforcement Agency

 



  -25-

   



 

(h) Formation of the Harvest Group. The parties understand and agree that,
following the Closing Date, the exiting officers and directors of Indoor Harvest
Corp will be forming a new company, to be named “The Harvest Group”, which
company intends to do business as “Indoor Harvest”. Pursuant to the terms of a
letter of intent between the parties, an amendment dated March 16, 2017, a total
of $132,302 in funds was set aside for operations that were not related to
cannabis, not related to commitments under the parties Joint Venture agreement
with Vyripharm Enterprises LLC and not related to ongoing public Company costs
as of January 3, 2017, with the exception of costs associated with Indoor
Harvest's 2016 financial audit. At the Closing Date, all remaining funds, after
all prior agreements, to include debt settlements not related to cannabis
operations, operational expenses not related to cannabis, expenses not related
to commitments under the parties Joint Venture agreement with Vyripharm
Enterprises LLC and expenses not related to ongoing public Company costs as of
January 3, 2017, with the exception of costs associated with the Indoor Harvest
Corp 2016 financial audit, shall be disbursed to the Harvest Group for no
consideration.

 

(i) License Agreement. Following the Closing Date, Indoor Harvest Corp and The
Harvest Group will enter into an exclusive license agreement (the “THG License
Agreement”) pursuant to which Indoor Harvest Corp shall grant The Harvest Group
the right to manufacture, market and sell the High Pressure Aeroponics
technology portfolio created by Indoor Harvest in industries not involving the
Cannabis plant. The Harvest Group will grant Indoor Harvest Corp 25% equity for
this executed license agreement. The THG License Agreement will include mutual
exit options which will permit termination of the THG License Agreement. The
“Indoor Harvest” trademark will be used solely by The Harvest Group and or/ its
affiliates as a perpetual globally royalty free trademark.

 

(j) Name Change. Following the Closing Date, Indoor Harvest Corp will undertake
a name change to Cyribelam Pharmaceuticals, Inc., or such other new name as may
be determined by Alamo CBD. Except as may otherwise be provided, Indoor Harvest
shall continue to own all intellectual property, as well as all other assets
owned by Indoor Harvest prior to Closing, including the Houston, Texas warehouse
lease (the “Houston Facility”). The Houston Facility will serve as a
staging/warehousing and assembly area for equipment and construction of the
planned indoor Cannabis production facility to be constructed in Wilson County,
Texas (the “Wilson County Cannabis Facility”).

 

(k) Provision of Engineering and Construction Services. In consideration of
Indoor Harvest’s assumption of the overhead related to the Houston Facility, The
Harvest Group will provide engineering and construction services to Alamo CBD
and/or Indoor Harvest Corp for the Controlled Environment Agriculture facility
at cost plus 2.5% for the construction of the Wilson County Cannabis Facility or
alternate facility location using its core deployment partners; DAC Studios,
Axxis Building Systems and Harvest Air, along with The Harvest Group designated
component suppliers. After construction of the Wilson County Cannabis Facility
is completed and the facility fully commissioned and turned over, Indoor Harvest
Corp will have the option to sub-lease the Houston facility to The Harvest
Group, or to terminate the lease.

 

(l) Construction of Facility in Wilson County, Texas. Alamo currently owns ten
(10) acres of land, to include water rights, in La Vernia, Texas, located within
Wilson County Texas and intends to construct a 53,805 square foot cannabinol
pharmaceutical production facility and will seek a license to operate under the
Texas Compassionate Use Act. In addition to filing an application under the
Texas Compassionate Use Act, Alamo intends to also file an application with the
DEA and register to become an authorized producer of cannabis and cannabis
extracts for pharmaceutical research and clinical trials within the United
States.

 

(m) Joint Venture with Vyripharm Biopharnaceuticals. Alamo has entered into a
Joint Venture Agreement with Vyripharm Biopharmaceuticals (“Vyripharm”). Under
the Joint Venture Agreement, Alamo will provide various pure cannabis oil
extracts to Vyripharm. Vyripharm has reformulated the use of its In-Situ
Hydrogel, N4 Technology and Oligosaccharide (Dual Agent) Technology to develop
applications in combination with medical cannabinoids for nuclear imaging and
therapeutic applications for neurologic disorders including, but not limited to,
post-traumatic stress disorder , epilepsy and other acute/chronic disorders,
such as in cancers, metabolic disorders, and microbiome. All three technologies
have extensive patent protection on their core platform. In addition Vyripharm
is preparing a new full patent platform that focuses on medical cannabinoids.
Vyripharm has entered into sponsored research agreements for its core platforms
with the University of Texas Medical Branch Galveston, The University of Texas
Health Science Center at Houston – Institute of Molecular Medicine Sponsored
Research and The University of Texas M.D. Anderson Cancer Center. In addition
there is also an agreement with the National Institute of Drug Abuse and pending
agreements with Baylor College of Medicine and the VA Hospital in Houston, TX.

 



  -26-

   



 



5.

Indemnification. The Members hereby agree to indemnify and hold harmless Indoor
Harvest, its affiliates and its and their respective directors, officers,
partners, members, managers, employees, and agents, against and in respect of
all losses, liabilities, obligations, damages, deficiencies, actions, suits,
proceedings, demands, assessments, orders, judgments, costs and expenses
(including the reasonable fees, disbursements and expenses of attorneys and
consultants) of any kind or nature whatsoever to the extent sustained, suffered
or incurred by or made against Indoor Harvest, to the extent based upon, arising
out of or in connection with: (a) any breach of any representation or warranty
made by the Members or Alamo CBD in this Agreement or in any schedule, exhibit,
certificate, agreement or other instrument delivered pursuant to this Agreement;
(b) any breach of any covenant or agreement made by the Members or Alamo CBD in
this Agreement or in any schedule, exhibit, certificate, financial statement,
agreement or other instrument delivered pursuant to this Agreement; (c) any
claim made by any person or entity which relates to the operation of the
business of Alamo CBD which arises in connection with or on the basis of events,
acts, omissions, conditions or any other state of facts occurring on or existing
before the date hereof; and (d) any claim which arises in connection with any
liability or obligation of the Member or Alamo CBD occurring on or existing
before the date hereof.

 

 

6.

General Provisions.



 



(a)

Releases and Waivers of Members. Each Member on its own behalf hereby
acknowledges and agrees that the number of Alamo CBD Interests set forth on
Schedule A represents the total number and type of Alamo CBD Interests held by
such Member as of the date of this Agreement and as of the Closing Date. Each
Member hereby releases Alamo CBD and Indoor Harvest from all obligations,
liabilities and causes of action arising before, on or after the date of this
Agreement, out of or in relation to any entitlement which such Member may have
with respect to any Alamo CBD Interests in excess of the number of Alamo CBD
Interests set forth on Schedule A. Each Member hereby generally, irrevocably,
unconditionally and completely waives any and all rights to receive any
anti-dilution protection to which such Member may be entitled under the articles
of incorporation, bylaws or other organizational documents of Alamo CBD or under
any other agreement or instrument in connection with the Exchange. Except for
the Indoor Harvest Shares to be issued in connection with the Exchange, each
Member hereby generally, irrevocably, unconditionally and completely waives any
and all rights existing as of the date hereof to receive options, depository
receipts, warrants, stock appreciation or similar rights to acquire or receive
securities in Alamo CBD or Indoor Harvest.



 



(b)

Certain Tax Matters. It is the intent of the parties hereto that the Exchange
qualify as an exchange described in Section 351 of the Code. Each of the parties
shall use their respective reasonable best efforts to cause the Exchange to
qualify as an exchange within the meaning of Section 351(a) of the Code, and
will not take, or will not agree to take, any action that would prevent the
Exchange from qualifying as such an exchange. Unless otherwise required pursuant
to a “determination” within the meaning of Section 1313(a) of the Code, each of
the parties shall report the Exchange for U.S. federal income tax purposes as an
exchange within the meaning of Section 351(a) of the Code.



 



(c)

Governing Law. This Agreement is to be construed in accordance with and governed
by the internal laws of the State of Texas without giving effect to any choice
of law rule that would cause the application of the laws of any jurisdiction
other than the internal laws of the State of Texas to the rights and duties of
the parties. Any action or proceeding brought for the purpose of enforcement of
any term or provision of this Agreement shall be brought only in the Federal or
state courts sitting in Houston, Texas, and the parties hereby waive any and all
rights to trial by jury.



 



(d)

Severability. If any provision of this Agreement is held by a court or other
tribunal of competent jurisdiction to be invalid or unenforceable for any
reason, the remaining provisions shall continue in full force and effect without
being impaired or invalidated in any way, and the parties agree to replace any
invalid provision with a valid provision which most closely approximates the
intent and economic effect of the invalid provision.



 



 

-27-


   



 



(e)

Waiver. The waiver by either party of a breach of or default under any provision
of this Agreement shall not be effective unless in writing and shall not be
construed as a waiver of any subsequent breach of or default under the same or
any other provision of this Agreement. Further, any failure or delay on the part
of either party to exercise or avail itself of any right or remedy that it has
or may have hereunder shall not operate as a waiver of any such right or remedy
or preclude other or further exercise thereof or of any other right or remedy.



 



(f)

Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party may specify in writing. Such notice shall be deemed given: (i) if
delivered personally, upon delivery as evidenced by delivery records; (ii) if
sent by telephone facsimile, upon confirmation of receipt; (iii) if sent by
certified or registered mail, postage prepaid, five (5) days after the date of
mailing; of (iv) if sent by nationally recognized express courier, two (2)
business days after date of placement with such courier.



  

If to Indoor Harvest, to:

 

Indoor Harvest Corp.

5300 East Freeway Suite A

Houston, Texas 77020

Attention: Chad Sykes

Telephone: (713) 410-7903

 

With a copy to:

 

Sheppard Mullin Richter & Hampton, LLP

30 Rockefeller Plaza

New York, New York 10112

Attn: Richard A. Friedman, Esq.

Telephone: (212) 634-3031

 

If to Alamo CBD, LLC, to:

 

Alamo CBD, LLC

8518 Pegasus Drive

Selma, Texas 78154

Attention: Dr. Lang Coleman

Telephone: (210) 878-7011

 



(g)

No Third Party Beneficiaries. Nothing in this Agreement shall be construed to
confer any rights or benefits upon any person other than the parties hereto, and
no other person shall have any rights or remedies hereunder.



 



(h)

Public Announcements. Each of the Members, Alamo CBD and Indoor Harvest will
consult with each other before issuing, and provide each other the opportunity
to review and comment upon, any press release or other public statements with
respect to this Agreement and the transaction contemplated hereby and shall not
issue any such press release or make any such public statement prior to such
consultation, except as may be required by applicable law, court process or by
obligations pursuant to any listing agreement with any national securities
exchange.



 



(i)

Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.



 



(j)

Counterparts. This Agreement may be executed in one or more counterparts
(including fax counterparts) each of which shall be deemed an original and all
of which shall be taken together and deemed to be one instrument.

 

 

 



(k)

Expenses. Each party shall pay its own expenses incident to the negotiation,
preparation and performance of this Agreement and the transactions contemplated
hereby, including all fees and expenses of its counsel and accountants for all
activities of such counsel and accountants undertaken pursuant to this
Agreement, whether or not the transactions contemplated hereby are consummated.



 



  -28-

   



 

[SIGNATURE PAGES FOLLOW]

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Share
Exchange Agreement as of the date first above written.

 

 



Indoor Harvest: INDOOR HARVEST CORP.         Date By:

 

Name:

Chad Sykes     Title:

Chief Innovation Officer

         

Alamo CBD:

ALAMO CBD, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

Dr. Lang Coleman

 

 

Title:

Chief Executive Officer

 

 

 

 

 

The Members:

 

 

 

 

 

 

Name: Benjamin Coleman

 

 

 

 

 

 

 

 

Name: Cynthia Cortez

 

 

 

 

 

 

 

 

Name: Richard Gutshall

 

 

 

 

 

 

 

 

Name: Mark Dunn

 



  



  -29-

   



 

SCHEDULE B

Alamo Surviver Members

 



Name and Address of Alamo Member

 



Tax ID

Number of

Alamo Surviver Member (if Applicable)

 



Number of

Alamo Surviver Interests Being Exchanged

 

 



Number of

Shares of

Indoor Harvest Stock to be

Received by

Alamo Surviver Member

 

Dr. Lang Coleman

8518 Pegasus Drive

Selma, Texas 78154

 

 

 

 

39.0 %

 

 

2,957,763

 

 

 

 

 

 

 

 

 

 

 

 

Benjamin Coleman

8518 Pegasus Drive,

Selma, Texas 78154

 

 

 

 

39.0 %

 

 

2,957,763

 

 

 

 

 

 

 

 

 

 

 

 

Cynthia Cortez

1537 W. Magnolia Street,

San Antonio, Texas 78201

 

 

 

 

10.0 %

 

 

758,401

 

 

 

 

 

 

 

 

 

 

 

 

Richard Gutshall

7716 Orisha Drive

Austin, Texas 78739

 

 

 

 

10.0 %

 

 

758,401

 

 

 

 

 

 

 

 

 

 

 

 

Mark Dunn

4518 Sterlingford Place,

San Antonio, Texas 78217

 

 

 

 

2.0 %

 

 

151,680

 

 

 

 

 

 

 

 

 

 

 

 

Totals:

 

 

 

 

100 %

 

 

7,584,008

 



 



  -30-

   

 

SCHEDULE C

 







Alamo Surviver Members

 



Name and Address of Alamo Member

 



Tax ID

Number of

Alamo Member

(if Applicable)

 



Number of

Alamo Surviver Interests Being Exchanged

 

 



Cash or Indoor Harvest Stock

Value to be

Received by

Alamo Surviver Member

 

 

Cash Value

of Indoor

Harvest Stock

to be Received

by Alamo

(Check title of

this column)

 

Dr. Lang Coleman

8518 Pegasus Drive

Selma, Texas 78154

 

 

 

 

39.0 %

 

$ 975,000

 

 

$ 3,315,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Benjamin Coleman

8518 Pegasus Drive,

Selma, Texas 78154

 

 

 

 

39.0 %

 

$ 975,000

 

 

$ 3,315,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cynthia Cortez

1537 W. Magnolia Street,

San Antonio, Texas 78201

 

 

 

 

10.0 %

 

$ 250,000

 

 

$ 850,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Richard Gutshall

7716 Orisha Drive

Austin, Texas 78739

 

 

 

 

10.0 %

 

$ 250,000

 

 

$ 850,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mark Dunn

4518 Sterlingford Place,

San Antonio, Texas 78217

 

 

 

 

2.0 %

 

$ 50,000

 

 

$ 170,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals:

 

 

 

 

100 %

 

$ 2,500,000

 

 

$ 8,500,000

 



 

 



-31-



 